Citation Nr: 0407626	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial disability rating for 
residuals of a left knee injury, post-operative, currently 
evaluated as 20 percent disabling, effective July 9, 2001. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. G. Long Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which granted the veteran's claim 
for entitlement to service connection for post operative 
residuals of a left knee injury, assigning a 10 percent 
disability rating.  The veteran filed a notice of 
disagreement (NOD) with the disability rating assigned and 
perfected his appeal in October 2002.  A hearing before a 
Decision Review Officer(DRO) was held in November 2002.  In 
January 2003, the RO increased the initial disability rating 
assigned to the veteran's left knee injury to 20 percent 
under Diagnostic Code(DC) 5257, effective July 9, 2001.  In 
addition, the RO awarded a separate 10 percent disability 
rating for arthritis of the left knee under DC 5010, 
effective July 9, 2001.  The combined rating for the 
veteran's left knee disability is 30 percent 


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2. The veteran's left knee disorder is principally manifested 
by recurrent pain, chronic anterior cruciate ligament 
deficiency and arthritis, slight subluxation and some 
limitation of motion.  There is no ligamentous laxity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, and Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA; see Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the Board 
finds the RO has satisfied its obligations under the VCAA, 
Pelegrini, supra and Quartuccio, supra.

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of 
the discussions in the August 2001 VCAA notification letter, 
January 2002 rating decision, June 2002 statement of the case 
(SOC) and January 2003 SSOC.  These documents informed the 
veteran of the evidence necessary to establish entitlement to 
service connection for a left knee condition and of the 
regulations relevant to the adjudication of his case.  In 
addition, the August 2001 VCAA notification letter identified 
the information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA, Pelegrini, supra 
and Quartuccio, supra.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA and private medical records as well as 
scheduling two VA examinations of the veteran's knee. 

In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claim.  The veteran also presented sworn testimony in 
November 2002 before the RO decision review officer (DRO).  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See VCAA, Pelegrini, supra and Quartuccio, supra.


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2003).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 38 
C.F.R. § 4.40 (2003). Accordingly, the Board will consider 
whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45 
(2003).  See DeLuca, 8 Vet. App. at 207.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel stated that 
when a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  The General Counsel subsequently held 
in VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59 (2003); see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Where additional disability is 
shown, a veteran rated under 5257 can also be compensated 
under 5003 and vice versa.

As set forth in the Introduction, the RO has rated the 
veteran's left knee disability under 5010 and 5257.  In this 
decision, the Board will also consider DCs 5256, 5258, 5259, 
5260, 5261 and 5262, based upon knee ankylosis, knee 
impairment, dislocation or removal of cartilage, limitation 
of motion, and impairment of the tibia and fibula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under DC 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2003).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under DC 
5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees 
and a 20 percent evaluation when extension is limited to 15 
degrees. A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees. 38 C.F.R. § 4.71, Plate II (2003).

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating. 38 C.F.R. § 4.71a, DC 5262 
(2003). Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace. Id.

The Board notes that this appeal arises from the veteran's 
dissatisfaction with his initial rating following the grant 
of service connection for his left knee disorder.  In such a 
case, the Court has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  
The record contains a private medical record dated in May 
1999, which documents the veteran's complaints of pain, and 
swelling in his left knee.  He also reported that this was 
the first "significant flare-up" since his arthroscopic 
surgery in 1988.  His physical examination revealed mild to 
moderate joint effusion of the knee with intact range of 
motion.  His ligaments were intact.  X-ray results showed 
possible foreign body in the medial joint space.  The 
diagnosis was knee pain secondary to degenerative changes of 
the knee with effusion present.  The veteran refused an 
effusion by means of an injection.  He was placed on oral 
medication and ordered "off his feet through the weekend and 
return prn no improvement."  

The record also contains a private medical record dated in 
thee days later in May 1999, which shows the veteran still 
had left knee pain and swelling.  The examiner noted he still 
had mild effusion of the left knee and that his range of 
motion was unchanged.  He prescribed oral steroids.

A VA examination report dated in November 2001 indicates the 
veteran reported continual left knee pain and stiffness.  He 
reported that he did not take medication on a regular basis.  
He also reported being unable to participate in activities, 
including running and volleyball because of pain, discomfort 
and occasional swelling of his left knee.  Physical 
examination revealed mild tenderness on palpation of the 
patella of the left knee.  The examiner also noted that 
arthroscopic surgical sites were well healed.  There was no 
effusion.  Crepitus was noted on flexion of the knee and 
flexion was limited to 115 degrees because of pain.  There 
was no ligament laxity or subluxation of the knee joint.  X-
ray reports showed normal bones and joints with no effusion.  
The knee looked normal.  The diagnosis was residuals of left 
knee status post-operative arthroscopic medial meniscectomy 
and anterior cruciate ligament repair.  Degenerative joint 
disease of the left knee not found.

A private medical report dated in March 2002 is of record.  
The veteran reported that he has learned to work around the 
"possible instability" in his left knee.  He also 
complained of pain.  He further reported that his left knee 
"does not lock on him."  The physical examination revealed 
no swelling or effusion of his knee, 2+ Lachman and drawer, 
equivocal pivot and shift, negative McMurray, no joint line 
tenderness, no ligamentous laxity on varus/valgus stress 
testing in 0 and 30 degrees.  It also indicated intact motor 
and sensory.  The X-ray report showed mild early arthritic 
change in the medial compartment of his left knee.  However, 
no other significant abnormalities were observed.  Impression 
was "chronic anterior cruciate ligament insufficiency, left 
knee with early mild arthritis.  The examiner told the 
veteran to return for reconstruction if his left knee 
instability increased.  

In addition, the record includes a lay statement from the 
veteran's wife dated in November 2002, in which she states 
that since 1990, the veteran has suffered from ongoing knee 
pain and swelling.  She also stated that she observed his 
knee "going out" on him, a problem she described as 
ongoing.  She reports that he has sought treatment from the 
family doctor on numerous occasions for pain and swelling, 
but his condition has not improved. 

During testimony at a personal hearing before the DRO in 
November 2002, the veteran stated:  " I don't really know of 
a day that I haven't -it hasn't given me some type of pain or 
discomfort since it happened.  It, it constantly swells up 
all the time.  I've had to go to my doctor a couple of times, 
to have the fluid removed from it."  He further explained 
that his pain was always present and increased with activity.  
In addition, he complained that his left knee was so unstable 
that he has almost fallen while carrying his little girl.  He 
also claimed that he "has to constantly think about taking a 
step."  Nevertheless, the veteran denied using braces or 
crutches.  

The veteran also described the impact of his left condition 
on his employment.  The veteran explained that he repairs 
airplanes and stated that his knee hurts when he is carrying 
metal in and out of the shop.  He testified to taking 
Ibuprofen everyday and Aleve 4 out of 7 days.   He also said 
about one day a week it feels so weak he doesn't want to put 
any weight on it.  Finally, he explained that because he has 
"learned to live with his knee disability, he doesn't go to 
the doctor unless it is really really bad."

Finally, of record is a VA Examination Report dated in 
December 2002.  It indicates the veteran complained of knee 
pain with recurrent swelling and limited motion.  In 
addition, the examiner noted that the veteran was using a 
cane for ambulation and that the veteran greatly favored his 
left knee.  Physical examination revealed no effusion of the 
joint, which was tender to palpation.  Flexion was limited to 
90 degrees because of pain.  There was 1 cm anterior 
subluxation of the joint.  The veteran reported that he was 
not on pain medication at the time of the VA examination.  
Radiology reports indicated:"minimal marginal spurring along 
the articular surfaces of the proximal tibia and distal femur 
especially medially.  The joint space is well preserved and 
no definite joint effusion is noted.  Findings appeared 
stable and unchanged since the previous examination of 
November 2001 apart from the "difference in technique."  In 
addition, "mild spurring otherwise unremarkable" was 
observed upon radiographic examination.

The examiner diagnosed post operative residuals of injury to 
the left knee status, arthroscopic arthrotomy with medial 
meniscectomy and degenerative joint disease of the left knee.  

After reviewing the evidence on file, the Board concludes 
that an increased rating is not appropriate for the veteran's 
left knee disability.  The Board finds that the current 
ratings appropriately contemplate the veteran's moderate knee 
impairment.  In consideration of the factors enumerated in 
the applicable rating criteria, the Board finds that the 
evidence does not reflect that a greater than 20 percent 
rating for his left knee disability is warranted.  

The most recent medical records do not reveal objective 
clinical evidence of deformity, laxity of the left knee, non-
union, loose motion, malunion, atrophy, or lateral 
instability.  A physical examination of the veteran revealed 
a 1 cm subluxation.  In addition, there was no incoordination 
noted with respect to his knee.  The veteran indicated he 
suffered from instability.  He also reported that his knee 
felt weak once a week.  His range of motion was 90 degrees.  
The VA examination report dated in December 2002 revealed 
limitation of motion to 90 degrees because of pain.  
Significantly, the November 2001 VA examination medical 
report indicates the veteran's range of motion was only 
limited to 115 degrees.  Arthritis is rated according to 
limitation of motion and, as noted, a separate 10 percent 
rating has been assigned for this.  A rating in excess of 10 
percent is not warranted because extension of the knee is not 
limited to 10 degrees, nor is flexion limited to 45 degrees.  
See DCs 5260 and 5261.

The Board also notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of either the 
right or left knee.  Ankylosis is defined as stiffening or 
fixation of a joint.  On the most recent VA examination, he 
had flexion of both knees to 90 degrees (with 0-140 degrees 
considered anatomically normal). Therefore, the Board can 
find no basis under DC 5256 to grant the veteran a higher 
than 10 percent evaluation.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into either joint on which to base a rating higher 
than 10 percent under DC 5258.  Although the veteran 
complains of that his knee often locks, there is no clinical 
evidence of locking, cartilage dislocation and effusion.  
Significantly, the Board notes that there is no disability 
rating higher than 2o percent available under DC 5258.  The 
Board notes that no more than a 10 percent rating is 
available under DC 5259.

In evaluating the veteran's disabilities, the Board notes 
that there is no clinical evidence supporting a finding of 
nonunion or malunion of the tibia and fibula under DC 5262.  
Therefore, the Board is unable to grant a higher evaluation 
under DC 5262 (2003).

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca, 8 
Vet. App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 
et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned rating.  As noted above, the most recent 
VA examination revealed no ankylosis, minimal subluxation, no 
lateral instability, no dislocated or removed cartilage, and 
no impairment of the tibia and fibula. Accordingly, the Board 
finds that the functional limitation due to pain is 
contemplated in the currently assigned 20 percent rating 
under DC 5257 and 10 percent under DC 5010, and indicia of a 
higher rating, such as atrophy, muscle wasting, 
incoordination20 percent rating, etc., are not shown.

The Board has considered the veteran's testimony.  As noted 
above, disability ratings are made by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disability.

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable based upon the 
assertions and issues, raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (2003), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (2003) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.

Further, 38 C.F.R. § 4.10 (2003) states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity. This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. § 4.40 (2003).  Special consideration 
is given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45 (2003).  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran and finds that the 
rating assigned to the veteran's knee disability under DCs 
5010 and 5257 properly compensate for his disability. 

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2003), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service- connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected left knee disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).  In making this determination, the Board 
notes that while it has paid particular attention to the 
testimony concerning the employment accommodations the 
veteran has been accorded at work as a result of his knee 
disability, the Board does not find this accommodation to be 
marked interference with the veteran's employment.  


ORDER

Entitlement to an increased initial disability rating for a 
post operative residuals of a knee injury is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



